NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1145

                                      M SHIP CO.,

                                                       Plaintiff-Appellant,

                                            v.

                                   ICE MARINE LTD.,

                                                       Defendant-Appellee.


      Richard A. Clegg, Seltzer Caplan McMahon Vitek, of San Diego, California,
argued for plaintiff-appellant.

       Pasquale A. Razzano, Fitzpatrick, Cella, Harper & Scinto, of New York, New
York, argued for defendant-appellee.

Appealed from: United States District Court for the Southern District of Florida

Judge Alan S. Gold
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2009-1145



                                    M SHIP CO.,

                                                                Plaintiff-Appellant,

                                          v.

                                ICE MARINE LTD.,


                                                                Defendant-Appellee.


                                  Judgment

ON APPEAL from the       United States District Court
                         for the Southern District of Florida

in CASE NO(S).           06-CV-21886.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, LOURIE, and PROST, Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT


DATED October 13, 2009                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk